Case 9:18-cv-81473-DMM Document 41 Entered on FLSD Docket 07/15/2019 Page 1 of 28




                         UM TED STA TES D ISTR IC T C
                                                           4                                   .
                                                                                                              1
                   FORTHESOUTHERNDISTRICTo %                                                       . D.c.l
                                                           i
                                                           1                 JtJt.;
                                                                                  712 2gjg
                                                                                 **'*--' ' '



                                                           :
                                                           ,-   -   -   -
                                                                            CA
                                                                             LN
                                                                              EG
                                                                               RK
                                                                                EK
                                                                                 U
                                                                                 AsE.
                                                                                    D
                                                                                    xj
                                                                                     s
                                                                                     om
                                                                                      au
                                                                                       cE
                                                                                        m
                                                                            s,p.oFéu .-w.Rs. ..--             j
                                                                                                              !
                                                                                                       . ..




    M arynnn M onison,                           c.s.s..,f.'/n-cz-p zzp.F-Dm /l
    Plaintiff
    V.                                             JURY TRIAL REQW STED
    City ofPalm B each Gardens,
    M ariaG.M an'no,M ayorofCity ofPalm Beach Gardens
    Defenbant

                 C O G LW       FOR W O LA TION O F CB qL W G U S


            COM ES NOW ,PlaintiftlM au snn M orrison,and hereby suestheCity of
    Palm Beach Gardensfortheaçtionstaken by thePalm Beach GardensPoliceand
    Fire D epsrtments,stating asfollow s:
                             PRELIM U AR Y STA TEM EN T
         1. n isis a civilrightsaction in w hich thePlaintiffM aryann M orrison seeks
           relief9om thisCourtforthe battea ofM oM son and forD efendants'
           violation ofM orrison'scivilrightssecured by the CivilRightsA ctof 1871,
           42U.S.C.j 1983,maliciousprosecution,negligence,falser estandfalse
           im prisonm ent,in% sion ofprivacy,conspiracy to carry outa false arrest,
                                     -


           andviolation ofTitle11oftheAm ericanswith DisabilitiesAct,42U .S.C.#
           12131etseq.(''ADA'').
         2.Atalltimesmaterialhereto,M arynnnM onison (hereinaRereTlaintifl''lwas
           and isa residentofPalm B each County,Florida.

                                                                                                      1
Case 9:18-cv-81473-DMM Document 41 Entered on FLSD Docket 07/15/2019 Page 2 of 28




       3. A talltim esm aterialhereto,D efendant,Palm Beach G ardens Police
          Depnrtment(hereinaherGPBGPD'')wasacitypolicedepartment,locatedat
          10500 N orth M ilitary Trail,Palm Beach G ardens,FL 33410.
       4. A ta11tim esm aterialhereto,D efendant,Palm Beach G ardens Em ergency
          M edicalServices,Station 1,w aspartofthe Palm Beach G ardensFire
          D epsrtm ent,and located at4425 BurnsRoad,Palm Beach Gardens,FL
          33410.
       5.n isisan action fordam agesin excessofFiheen Thousand Dollars
          ($15,000.00)arisingâom abatteryinviolationofFloridalaw,negligence
          resulting in the wrongfularrestand detainm entofM orrison,a violation of
          the Follrth and Fourteenth Am endm entto theU nited States Constitution
          pursuantto42U.S.C.j1983and42U.S.C.12132,12182,12203
          (AmericanswithDisabilitiesActof1990,ADA,andaclaim forattom ey's
          feesptlrsuantto42 U.S.C.j 1988.
    JIJRISDICH O N AN D V EM JE
       6. V enue forthisaction isproperly laid in theU nited StatesD isG ctCourtfor
          theM iddleDisu ctofFlorida,pursuanttoFloridaStatutesj47.011inthat:
    (a)ThecausesofactionallegedinthisComplaztoccurredinPalm Beach County,
          Florida;
          (b)PlaintiffisaresidentofPalm Beach County,Florida;
       7.TllisCourthasjmisdictionpursuanttoFloridaStamtesj26.012,34.01(c);
         and 28USCj 1343.
       8.ThisisaCivilRightscomplahtfordeclaratory,injunctiveandother
          appropriatereliefbroughtby Plaintiff,M arysnn M orrison,aU i ted States
          citizen appen'ring pro se.
       9. The Plal tiffbringsthiscom plaintforviolationsofherindividualand
          associationalrightsundertheFollrth and Fourteenth Am endm en? to the
          Ul ted StatesConstim tion,in violation of42 U .S.C.1983,1985 and 1986;
          42U.S.C.12132,12182,12203(Americansw1t11DisabilitiesActof1990,
          ADA).
       l0.n e PlaintiffallegesthattheD efendantsacted underthe colorofstate 1aw
          when they falsely v ested and im prisoned herand caused herto be battered
          inthecourseofherarrest,pursuanttojection 1983whichallowsdefendants
                                                                                     2
Case 9:18-cv-81473-DMM Document 41 Entered on FLSD Docket 07/15/2019 Page 3 of 28




          to be fotm d liablew hen they have acted çïm dercolorQfany statute,
          ordinance,regulation,custom ,orusage,ofany State orTerritoly orthe
          D istrictofColllm bia.''
    42U.S.C.j1983.
       ll.n e Plaintiffis a qualified individualw ith disabilities,pursllantto the
          A m ericansw ith D isabilitiesA ctof 1990.
       12.ThePlaintiffwassubjectedtohtrusion ofprivacy,battery,andfalsearrest
          on N ovem ber 1,2014.
       13.O n October31,2017,Plaintiffdelivered aN otice ofClaim to the
          D epsrtm entofFinancialServices.SeeExhibitA :N otice ofClaim .
                      FAC TS APPLIC ARLE TO AI,
                                              L CO U NTS


       14.On October31,2014,thePlaintif: andherthreebrothers,DamienTommy,
          andLeslieGilliams,wenttotheDl
                                      'rtyMartini,anijhtclublocatedat11701
          LakeV ictoria G ardensA ve,Palm Beach Gardens,FL 33410,to celebrate
          H allow een.
       15.Plaintiffand herbrothershad a few drinkqand they danced.
       16.The Plaintiffhas Crolm 'sDisemse,w hich sm ptom s include abdom inalpain
          and severe diarrhea.
       17.ThePlaintiffw asinside ofthe club nm idsta large F oup ofpeople w hen she
          began to feelsm ptom atic.
       18.Plaintifftold herbrotherTom m y thatsheneeded to go to the bathroom and
          hew entto thebathroom asw ell.
       19.H eused the reskoom and when he cam e out,M onison w asstillw aiting
          outside in the hallto enterthe restoom .
       20.M orrison eventually m oved up in the line into the w om en'sreskoom ,but
          she could notw aitany longer so she cutthe line.
       zl.M orrisons% ggledtounbuttonherjeansquickly,butitwastoolate.
       22.M orrison w asvely upsetand H strated w 1111herselfbecause she w as stuck
         in the stalltrying to clean herselfup and w om en w ere w aiting outside upset
         thatshe had cutthe line.
       z3.M orrisonwaswesringwhitejeans,whichmademattersworse.

                                                                                     3
Case 9:18-cv-81473-DMM Document 41 Entered on FLSD Docket 07/15/2019 Page 4 of 28




       24.M onison kepttrying toclean herselfup andshehadto putherhead in her
          hands on severaloccasionsw hile stillgoing to the bathroom because
          Crohn'sD isease com esin spasm s.
       25.M onison isnotsure how long she w asin the bae oom butshe then started
          to hearm en'svoices.
       26.n em en w ere asking the otherwom en to leave outofthe bao oom .
       27.M orrison started to panicbecause atany m inutethey w ould reach herstall.
       28.M orrison gantically Cushed sothetoiletwould notclog and continued to
          clean up w 11 toiletpaper.M onison believesthe soundsthe EM S Personnel
          and offk erH ayashiheard w ereinterpreted asan indication thatshe w as
          attem pting to flush illegalsubstancesdown the toilet.
       29.The m en then ordered M orrison to exitthe stall.
       30.M orrison refused,telling them thatshew asusing thereskoom .
       31.Thisexchange continued fora few m inutesand then M orrison saw a m an
          com e overthe stallto unlock the door.
       32.M orrison w as shocked thatsom eone w ould enterthe stallw hile she w asstill
          undressed andnotready tobe exposed.
       33.M onison curjedandtried to getup to hold thedoorclosed sincetherewere
          m en on the otherside and M onison'spantsw ere stilldown since shehad
          stillbeen using thetoilet.
       34.The m en on the othersidepushed the dooropen hitting M orrison in the
          face.
       35.M orrison fellbackw ard on to the toiletw i+ herpants stilldow n.
       36.M orrison stated thatshe did notw antto go to the em ergency room .
       37.M onison also stated thatshe did notneed to be treated by theEM S.
       38.She w as exkem ely embr assed and then disoriented aRerbeing M tin the
         head.
       39.M orrison did notw antany ofthe m en touching her,especially them an that
          forced hisw ay into her stall.
       40.M orrison w onied aboutthecostofa trip to the em ergency room .
       41.M onison refused to geton the gtlm ey and pushed the param edic'shands
         aw ay 9om hersince she had told him repeatedly notto touch her.
       42.M orrison recalls clearly expressing thatshehas Crou 'sdisease and that
         w aswhy she had lostconkolofherbowelsand had an accidentwhile still
         dressed.

                                                                                   4
Case 9:18-cv-81473-DMM Document 41 Entered on FLSD Docket 07/15/2019 Page 5 of 28




       43.M orrison also explained thatw asw hy there w asblood presentasw ell.
       44.M orrisonsaidthatshejustwantedtoclean herselfup,fmdherbrothers,and
          go hom e.
       45.M orrison w asforced onto the gurney,and w heeled outofthe club.
       46.M orrison'snextmemorywasbeingprocessedinthejail.
       47.M orrison heard herbrotherLeslierepeatedly ask forhislaw yer.
       48.M orrison asked m ultipletim esw hy w asshe being m ested.
       49.Shewastoldçxouknow why.''
       50.Even during the nextm orning as she w asprocessed forrelease,M orrison
          asked why shew as arrested and w as once again told,RY ou know why.''
       51.In the Am bulanceR eport,dated N ovem ber 1,2014,OCA 14-005411,the
          narrative describesR65 responding to an overdose/intoxication call.
       52.TheR eportstated thatPBGPD disclosed 1 atthey w ere alerted while on a
          specialdetailthata person inside thebathroom appeared to be ççdnmk and
          passed out''See attached Am bulance R eport.
       53.PBGPD stated thatttthe patientw as in thebatk oom stallw ith herpants
         around hersnkles and keptflushing thetoilef'.
       54.n ereportstatesthat4çthey wereunabletoge1thepatientoutofthe
         bae oom ''and <4aftergaining accessto the patientthepatientstatesthat
         there w asnothing w rong''and çtthatshe had <three drinkK'this evening.''
       55.Pursuantto the Report,M onison denied any w enkness,dizziness,kaum a,
          illnessorinjury.
       56.M onison w asallegedly fotm d sitting uprighton a toiletin distressw ith a
          visible laceration to hereyebrow and visibleblood and feceson herpants.
       57.R65 crew reached overthetop ofthe bathroom stalland unlocked the door
          because M orrison w ould notfollow com m andsand open the door.
       s8.M orrison'sbrotherallegedly interfered w 1t11R65 crew w ho tried to load
          M orrison in theback ofthe am bulance.
       59.M 1rM orrison w asloaded in theback ofthe am bulance,according to the
          Report,she ççstarted to getcombative tsw inging and bitting'Firem edic
          N ickolas Sterm u.
       60.M onison w asapparently told to stop sw inging butshe continued to do so.
       61.PBGPD reskained M orrison to the stetcherw 1111handcuffsand placed her
          underarrest.
       62.M orrison'sbrotherappeared again w isbing to entertheER w ith hissister.

                                                                                   5
Case 9:18-cv-81473-DMM Document 41 Entered on FLSD Docket 07/15/2019 Page 6 of 28




       63.PBGPD w ascontacted again because M onison'sbrol erw asallegedly
         hindering patientcare.
       64.M orrison'sbroi erw asapprehended and M orrison w astllm ed overto the
         ER nurse and doctor.
       65.M ajorChristopherBarcacreatedanInteroo ceM emorandum writtento
          ChiefStephen Stepp on M arch 4,2016,in responseto D am ien G illiam s
          Com plaintreferencing OfficerH iyashi,Casenxlm ber 14-005411.
       66.n ecomplaintregarded M onison'sbrother,Damien Gilliam saccessto his
          sisterwM le shew asbeh g keated outside ofthe D ' lrty M artini.
       67.'I'hememorandlxm addressedthiscomplaintin thecontextofthecallthat
         w asallegedly m ade by D t
                                  'rty M srtinistaffregarding M orrison.
       68.M ajorBarcastatedthefollowingregare gtheeventsthatoccurredlate
          October31,2014 into eady m orning N ovem ber2,2014:
       69.Security personnelatthe D l'rty M artiniapparently called the Palm Beach
          GardensPolice because they saw the Plaintiffshlm bling around the bar.
       70.O o cerH ayashiresponded to the location and reported thathe observed the
          Plaintiffwho appeared to him to bedisorientedtohersurroundings.
       71.The Plaintiffalso had blood on herclothing and a laceration above herright
          eye.
       72.13 ePlahtiffw asunable to articulate whathad caused the laceration and
          reportedly told O m cerH ayasbinotAing had occurred.
       73.n e Plaintiffslurred her speech and attem pted to w alk aw ay âom the
          offcer,stilldisoriented.
       74.IntheInteroo ceM emorandum toChiefStephen Stepp and9om M ajor
          ChristopherBarcaonM arch4,20160,Oo cerHayasM ççknew thatthe
          stllm bling and theuncooperative actionsofM s.M orrison could possibly be
          indicativeofaseriousheadinjury''andhedidnot% ow ifshehadbeenthe
         victim ofa battery orifapossible assailantw as stillin the area.
       75.A ccording to the InterofsceM em orandxlm ,the om cerfeared thatthe
         Plaintiffw assuffering 9om a seriousm edicalcondition and because she had
          spentan extended am ountoftim e in the bathroom ,thç om cercalled EM S to
          assesshercondition.
       76.EM S evenm ally reached the decision thatthey w ould reach overthe
         partition andunlock the stalland forcethedooropen so tlptthePlaintiff
          could be treated,according to the supplem entalreport.

                                                                                   6
Case 9:18-cv-81473-DMM Document 41 Entered on FLSD Docket 07/15/2019 Page 7 of 28




       77.Plaintiffinsiststhisinteraction neveroccurred w ith ofik erH ayashiand is
          corroborated by the Am bulance Record 1stsentence;PBGPD statesthey
          werealertedwhileonspecialdetail(officerHayashi)1attherewasaperson
          inside oftlze bathroom thatappeared to be ççdnm k and passed out''Tllis
          sentencew ould already putthePlaintiffin thereskoom before offcer
          H ayasM anived atthenightclub.
       78.Plainiffcooperated w ith EM S whilethey did the initialpatientassessm ent.
       79.Plaintiffwasoriented and obeyed comm ands.Plaintiffw asgiven AAOx3
          which referencesthe Plaintiffbeing aw ake alertand oriented on pages 2 and
          3


          A ttached see ExhibitsA ,B,C,D
              A)AmbulanceRecord
              B)CaseSupplementalReport
              C)InterofficeM emorandum
              D)AmbulanceRecord



    Counts:
      1. FIRST CA U SE OF A CTION :BA TTERY
    80. Parar aphs 1through 79 areZ corporated herein.
    81. OfficerHayashiand EM S personnel,N icolasSteryou and Jerry Sutter
    82. intended to cause contactw ith Plaintiffsperson,w ith the
         know ledge thattllis contactw astm w anted.
    83. Plaintiffdid notconsentO o cerH ayaslliand EM S personnel's actions.
    84. A s a directand proxim ate resultofoffk erH ayashiand EM S persolm el,
          Plaintiffsuffered em otionaldistress and a laceration to herforehead.
    85.   Plaintiffhasalso suffered extrem e m entalanguish dueto being exposed
          whileundressed,sitting on a toiletand suffering sym ptom s ofher Crohn's
          D isease.
    86. Theseinjurieshavecausedplaintifftosuffergeneraldamages,pain and
          suffeling in the am ountallow able by 1aw in the am ountof$300,000
Case 9:18-cv-81473-DMM Document 41 Entered on FLSD Docket 07/15/2019 Page 8 of 28




      2. SECON D CA U SE OF ACTION W TRU SION OF PRW A CY
    87. Plaintiffincorporatesby reference parar aphs 1-79 asiffully setforth
        herein.
    88. InFlodda,thetortofintmsionhasthreeelements:(1)theremustbea
    privatequarter;(2)theremustbesomephysicalorelectronicintnlsionintothat
    privatequarter;and(3)theintrusionmustbehighlyoffensivetoareasonable
    person.In considering the third prong,Florida courtshave looked to claim s of
    intentionalinfliction ofem otionaldistress.Thus,to supporta claim forin% sion,
    the tm derlying conductm ustbe ççso outrageousin character,''and çiso extrem e in
    danger,''asto çKgo beyond a11possible bounds ofdecency.''

    89. M onison w asin a private stallin the w om en'srestroom attheD l 'rty M artini.
    EM S personnelN icolas Sterm u,Jen'  y Sutterand officerHiyashientered the stall
    in spite ofthe expressrequests9om M onison thatthey notdo so.
    90. M onison w asstillflushing the toiletand in them iddle ofpdvate activities in
    91. the privacy ofthebathroom stall.
    92. M onison had herpantsaround heranklesw hen an EM T reached overthe
    partition ofthe stall
    93. Both thelnteroftk e M em orandum and Am bulance Reportstate that
    M orrison had blood and feceson herpants,w hich isconsistentw ith her statem ents
    thatherCrohn'sDisease prevented herfrom being able to exitthe stallofherow n
    accord,fully dressed,atthe tim e thatEM S personnelinsisted thatshe open the
    doorand givethem accessto herperson.
    94. Being exposed in gontofstrangerswith herpantsaround heranklesand
    feces and blood on herclothing,severely distressed M onison.
    95. M en entered the restroom stallwhereM onison had an expectation of
    privacy while she w astm dressed so asto create a sense ofdangerand panic forher
    and to exceed bounds ofdecency,
    111.TH IRD CA U SE O F A CTION :A SSAU LT
    96. Plaintiffincorporatesby reference paragraphs 1-79 asifR lly setforth
    herein.
    97. O ffcerH ayashiand EM S personneldid cause Plaintiffto suffer
    apprehension ofan im m ediate harm fulcontact.



                                                                                    8
Case 9:18-cv-81473-DMM Document 41 Entered on FLSD Docket 07/15/2019 Page 9 of 28




    98. Plaintiffcould heartm identified m en enterthéw om en'srestroom and ask
    otherw om en to leave therestroom .
    99. Plaintiffw asfrantically trying to rush and clean herselfup,know ing thatat
    any m om ent,shew ould be asked to com ply asw ell.
    100. Plaintifffeared being forced to leavethe reskoom .
    101. Once PBGPD approached herstall,Plaintifffeared she had no choice in
    leaving the stallonce an offk ialclim bed overthew allofherstall.
    102. Plaintiffpushed againstthe stalldoorto preventany othersfrom gaining
    accessto herstall.
    103. Plaintifffeared furtherexposm e and physicalrem ovalfrom the stall,
    consideling the effortsOfficerH ayashiand EM S personnelm adeto gain accessto
    her.



    W HEREFORE,Plaintiffdemandsjudm entagainstDefendant,asfollows:
    104.Generaldam agesforpain and suffering in the am ountallow ableby 1aw
    $300,000.



    lV .FOU RTH CA U SE O F A CTION -EX CESSM        FOR CE-CM L RIG H TS
    W OLATION UN17E1142 U.S.C.j 1983
    105.Plaintiffincom oratesby reference paragraphs 1-79 inclusive,asiffully set
    forth.
    106.The Fourth Am endm entprohibitsthennreasonable use offorce by a 1aw
    enforcem entoftk erw hen he hasthe lawfulauthority to seize an individual.
    107.A ssum ing OfficerHiyashiand EM S personnelhad the law fulauthority to
    seize M onison,the forcethey used in doing so w as clearly excessive.
    108.OffcerHiyashiand EM S personnelused Theirauthority againstM onison
    when she posed no threatto herself, them orthe public.




                                                                                    9
Case 9:18-cv-81473-DMM Document 41 Entered on FLSD Docket 07/15/2019 Page 10 of 28




     109.The use offorce by OffcerH iyashiand EM S personnelw asblatantly
     excessive and deprived M onison ofherFourth Am endm entlightto be 9ee9om
     force thatw asexcessiveunderthe circllm stances.
     110.O ffk erH iyashicould havetaken M onison into custody w ithoutexcessive or
     potentially tm due force and w ithoutcausing M orrison em otionalorphysical
     injuries.
      111.O ffcerH iyashi's and EM S personnel'sconductw asdeliberately indifferent
     to M onison'sclearly established rights.
     112.A s?,direct,proxim ate and foreseeable resultofthe actsand om issions of
     OfficerH iyasM and EM S personnel,M onison w asharm ed and she hasin thepast
     and w illin the future sufferPTSD thefollow ing dam ages:
        a. m entalpain and suffering
        b.a11damagesallowableunder42U.S.C.j 1983,FederalLaw,andFlorida
           Law .
     W HEREFORE,Plaintiffspray thattllisH onorable Courtgrantthe follow ing relief
     on Plaintiffscivilrightclaim forexcessiveforcebroughtplzrsuantto 42U.S.C.j
     1983and j 1988:
     A.A JubgmentforcompensatorydamagesagainstDefendant$300,000.00
     C.A trialbyjuryona11issuessotriable;and
     D.SuchotherandfurtherreliefthatthisCourtmaydeem just,properand
     appropriate.




     V .FIFTH CA U SE OF A CTION :DEFEN DA N T CI'fY O F PA LM BEA CH
     GARD EN S'STATE LAW CLAN FOR N EGLIG EN CE
     133.Plaintiffincorporatesby reference paragraphs 1-79 inclusive.




                                                                                 10
Case 9:18-cv-81473-DMM Document 41 Entered on FLSD Docket 07/15/2019 Page 11 of 28




      114.Ata11tim es,the OfficerH ayashiand EM S Personnelow ed M onison the duty
     to actw ith due care orreasonable false arrest/im prisonm entcare in the execution
     and enforcem entofany right,law ,orlegalobligation.
      115.These generaldutiesofreasonable care and due care ow ed to M onison by
     those employed by the City ofPalm B each Gardensto includebutare notlim ited
     to the follow ing specific obligations:

     a)Torefrain 9om seizing,detaining,orarrestingM onisonwithoutftrsthaving
     probable cause orlegalauthority to do so;

     b)Torefrainfrom usingexcessiveand/orunreasonableforceagainstM orrison;
     c)Torefrainfrom unreasonablycreatingthesituationwhereforceisused;
     d)Toregainâom abusingtheirauthoritygrantedthem by law;
     e)Touseàcticsandforceappropriateforadisabled,emotionally and/ormentally
     dism rbed person,and
     9 Torefrainfrom violatingM orrison'srightsguaranteedbytheUnitedStates
     Constitutions,as setforth above,and asotherwiseprotected by law .
     116.OfficerH iyashiand EM S personnel,tllrough theiracts and om issions,
     breached each and every one ofthe aforem entioned dutiesow ed to M onison.
     117.Officer Steryou,through llisacts and om issions,breached each and every one
     ofthe aforem entioned dutiesow ed to M onison.
     A s adirect,proxim ate and foreseeableresultofthe acts and om issionsofthe
     Defendant,M orrisonwasinjuredphysicallyandemotionally andthePlaintiffs
     have in thepastand w illin the future sufferthe follow ing dam ages:PTSD
     W HEREFORE,thePlaintiffsdemandjudm entagainsttheDefendantfordamages
     in asum allowableby law in theam otmtof$300,000.00
     togetherw ith costs ofthissuit,and any otherreliefthis
     Courtdeemsproper,anddemandsatrialbyjuryonal1issuessotriable.
     a.A11dam agesallowabletmder42U .S.C.j 1983,FederalLaw,andFloridaLaw .


                                                                                    11
Case 9:18-cv-81473-DMM Document 41 Entered on FLSD Docket 07/15/2019 Page 12 of 28




     W HEREFORE,Plaintiffspray thatthisH onorable Courtr antthe follow ing relief
     onPlaintiffs'civilrightclaim forexcessiveforcebroughtpursuantto42U.S.C.j
     1983 and 9 1988:
     A .A Judgm entforcom pensatory dam ages againstD efendant$300,000.00
     C.costsand expensesofthiscivilaction;
     D.A trialbyjuryonal1issuessotriable;and
     E.Such otherandfurtherreliefthatthisCourtmaydeem just,properand
     appropriate.

     COUNT X-DEFENDANT CITY OF PALM BEACH GARDENSj1983
     M ON ELL CLAIM
     118.Plaintiffl corporatesby reference paragraphs 1-79 inclusive.
     119.M onison w asdeprived ofatleastthe following rightsfederalrights
     guaranteed tm derthe United StatesConstim tion:
     a.Therightnotto be deplived oflife,liberty,orproperty w ithoutD ue Process of
     Law ;
     b.The rightto be free 9om unreasonable searchesand/orseizures,up to and
     including death;
     c.Therighttoenjoycivilandstamtoryrights.
     120.D efendantCity ofPalm Beach Gardensdeveloped and m aintained policiesor
     custom sexhibiting deliberate indifferenceto the constitm ionallightsofcitizensit
     oftk erscam e into contactw ith.
     121.Itw asthe policy and orcustom ofthe City ofPalm Beach G ardensto
     inadequately and im properly investigate citizen com plaintsofpolice m isconduct.
     122.Itw asthepolicy and orcustom ofthe City ofPalm Beach G ardensto ignore,
     tolerate orinadequately discipline its offk erswhen acts ofm isconductoccurred.




                                                                                    12
Case 9:18-cv-81473-DMM Document 41 Entered on FLSD Docket 07/15/2019 Page 13 of 28




     DA TED :07/12/19                     *..


                                                Si nature
     V ERW ICA TION
     1,M arysnn M orrison,am a Plaintif in the above-entitled action.lhave read the
     foregoh g complaintand % ow the contentsthereof n e sam e istrue ofm y own
     u ow ledge,exceptasto those m atterswbich are therein alleged on info= ation and
     belie: andasto thosematters,Ibelieveittobetrue.
     Ideclareunderpenaltyofperjua thattheforegoingisA eandcorrectandthatthis
     4ecla tion wasexecuted atPalm Beach Gardens,Florida.



     DATED:47112/19


           UnderFederalRule ofCivilProcedure 11,by signing below ,Icertify to the
     bestofmyu owledge,information,andbeliefthatthiscomplaint:(1)isnotbeing
     presentid foran improperpurpose,such astoharass,causeunnecessary delay,or
     needlessly increasethecostoflitigation;(2)issupportedbyexisting1aw orby a
     nonfrivolousargumentforextending,modifying,orreversingexistinglaw;(3)the
     facm alcontentions have evidentiary supportor,ifspecifcally so identified,w ill
     likely have evidentiary supportaftera reasonable opportunity forfurther
     investigationordiscovery;and(4)thecomplaintotherwisecomplieswiththe
     requirem ents ofRule 11.



     Iap ee to provide the Clerk's Offk ew ith any changesto m y addresswhere
     caso-related papersm ay be sew ed.Iunderstand thatm y failure to keep a current
     addresson llew ith the Clerk'sOo ce m ay resultin the dism issalofm y case.




                                                                                   13
Case 9:18-cv-81473-DMM Document 41 Entered on FLSD Docket 07/15/2019 Page 14 of 28




     Dateofsigning:07/12/19



     Sir ature ofPlaintiff:    t-



     Printed N am e ofPlaintiff:M aryann M onison




                              CERTIFICATE O F SERV ICE



            lhereby certify thaton the 12th day ofJuly I filed the foregoing docum ent
     w ith the Clerk ofCourt.Ifurthercertify thatI sentthe foregoing docum ent
     electronically by em ailto:
           Johnson,M selm o,M m doch,BurkePiper& H ochm an P.A .
           A ttorneys forD efendant
           2455 EastSumise Blvd.Ste.1000
           FortLauderdale,FL 33340
           954/463-0100 telephone 954/463-2444 fax.
     '
    Johnson@jambg.com/yolmg@jambg.com/
    alexander@jambg.coe lanca@jambg.com
Case 9:18-cv-81473-DMM Document 41 Entered on FLSD Docket 07/15/2019 Page 15 of 28




                           <.

     SignatureofPlaintiff'
                         . yu   -   f




     Plinted N am e ofPlaintiff:M aryann M onison




           Section 1983 provides aprivate cause ofaction for a govem m ent's
    unconstitutionalactions.M onellv.N J(C.Dep'  tofSocialSenx.436U.S.658,690
    (1978).A plaintiffassertingasection 1983claim mustshow thatthegoverning
    body itselfcausedhisorherinjury.M cDowellv.Brown.392F.3d 1283,1289
    (111 Cir.2004).Specifically,tostateaclaim againstagovernmentagencyunder
    section 1983,theplaintiffmustshow:''(1)thathisconstimtionalrightswere
    violated;(2)thatthe(government)hadacustom orpolicythatconstituteda
    deliberateindifferencetothatconstitutionalright;and(3)thatthepolicy orcustom
    causedtheviolation.''Id.(citingCity ofCantonv.Harris.489U.S.378,385
    (1989)).''Stateddifferently,alocalgovemmentagencyisliableforacivilrights
     violation Aw hen execution ofa govem m ent'spolicy or custom ,whetherm ade by its
     lawm akersorby those whose edictsoractsm ay fairly be said to representofficial
    policy,inflictstheipjury.'''Andersonv.Moore,2016W L 4369543,at*8(M .D.
                       h

    Fla.Aug.16,2016).(quotingM onell.436U.S.at694).
           M ary Ann M onison'sconstitutionalrightsw ereviolated when em ergency
    personnelentered the club bathroom stallw here she had an expectation ofaright
    to privacy.
Case 9:18-cv-81473-DMM Document 41 Entered on FLSD Docket 07/15/2019 Page 16 of 28




     ''UndertheADA(,)...adiscriminationclaim basedon an arrestsituationusually
     arisesintwodifferentsituations:(1)whenpolicewrongfullyarrestsomeoneby
     n'listmkingilisdisabilityforcriminalconduct,and(2)whenpoliceproperly
     investigate and arrestsom eonew ith a disability fora crim elmrelated to the
     disability and then failto reasonably accom m odate the disability in the cotlrse of
     the investigation orarrest''Bircollv.M iam i-D ade County,410 F.Supp.2d 1280
     (S.D.Fla.2006)affd,480F.3d 1072(citingGohierv.Emight.186F.3d 1216.
     1220-21(101 Cir.1999:.


     ltisbynow clearthatapersonwhochallengestheconstimtionaliW ofasearch
     m ustdem onstrate thathe possessesa legitim ate expectation ofprivacy in the
     prem ises searched orthe item s seized.See Rakas v.Illinois.439 U .S.128,99 S.Ct.
     421,58L.Ed.2d387(1978);UnitedStatesv.Rackle-
                                                v.742F.2d 1266(11th
     Cir.1984).AstheUnitedStatesCourtofAppealsfortheEleventh Circuitobserved
     in Rackley 742 F.2d at1270:''A defendant'sfourth am endm entrightsareviolated
     only when the challenged conductinvadesthatparty'slegitim ate expectation of
     privacy ratherthan theexpectation ofprivacy ofathird pary ''Seealso United
     Statesv.Torres.705F.2d 1287,1291-92 (11t,
                                             11Cir.),vacatedonothergrounds,
     718F.2d998(11th Cir.1983).




                                                                                       16
Case 9:18-cv-81473-DMM Document 41 Entered on FLSD Docket 07/15/2019 Page 17 of 28




     Generally,Floridalawpermitsaplaintt torecoveragainstagovernmentalen//f..   p
    forthetortiousactsofitsemployeesbased onaf/lcory ofvicariousliability.See
    Fla.Stat.# 768.28(governing theStateofFloridaanditssubdivisions'waiverof
    sovereignimmunityfrom tortliabilityl;Lasterv.CityofTampaPoliceDep't.575
    Fed.Azwx.869.872 (11thCir.20143.Schoberv.Fown ofFortMyersBeach,Fla.,
    2014 WL 6469881,at*7n.5(M D.Fla.Nov.17,2014.        ).Toprevailonaf/zcozy of
    vicariousliability againstamunicipality underFla.Stat.f 768.28,aplaintt must
    show liability onthepartofthemunicipality' semployee.SeeLaster.575Fed.
    Anpx.at873 (''Toprevailonaf/lcor.vofvicariousliabilityagainsttheCjf.yunder
    Fla.Stat.# 768.28,Itheplaintf).lhad toshow liability onthepartof...theCj/y%'
    employee.')(citing Citibank.N A.v.DataLeaseFin.Corp..904A JJ1498.
    1500-01(11th Cir.199q33.




     InJosephv.Bailum,CaseNo.16-cv-81176-BLOOM /Va11e.(S.D.FL 2017),
     Plaintifffiled suitagainstD efendantsand D eputiesD avis and B ailtlm alleging
     claimsforbattery,violationsof42 U.S.C.j 1983,maliciousprosecution,
     negligence,false arrestand false im prisonm ent,and violation ofTitle 11ofthe
     AmericanswithDisabilitiesAct,42U.S.C.j12131etseq.(''ADA''),becauseon
     the m orning ofJuly 5,2012,M r.Joseph,w ho had been new ly diagnosed w ith
     epilepsy aftersuffering his flrstgrand m a1seizure on June 6,2012,tm derwent
     anothergrandmalseizurewhileatthehomeofhissister,AliciaExil(''M rs.Exi1'').
     ECFNo.(45)at!! 15,18.Thefollowingtranspired:
     M rs.Exil,whospokeonly''alittleEnglishwithaveryheavyCreoleaccentl,l''
     called911seekingmedicalhelp.f#.at! 18.M rs.Exiltoldthe911operator,M s.
     Gregory,thatM r.Joseph w as''sick''and attem pted to describe to herthe sym ptom s
     M r.Josephwasexperiencing.1d.at!20.Mr.Joseph's''eyeswererepeatedly
     blinking,hewasproftlsely sweating,andhewashavingconvulsionsandjerking
     m ovem ents.''Id.M rs.Exilasked M s.Gregoa for ''help''and ''repeatedly stated
     thatherbrother(qwasAsick.'''1d.Ultimately,M rs.Exilwas''tmabletoproperly
     describe''in English to M s.Gregory,w ho did notspeak Creole,M r.Joseph's
     medicalcondition.Id.at!21.M s.Gregorydidnotseekoutorfmdanother911
                                                                                      17
Case 9:18-cv-81473-DMM Document 41 Entered on FLSD Docket 07/15/2019 Page 18 of 28




     operatorw ho did speak orunderstxnd Creole orFrench.1d.M s.Gregory
     ''repeatedly asked''M rs.ExilifM r.Joseph ''w asdnlnk orhad used orhad sm oked
     drtlgs,''towhichMrs.Exilrespondedwitha''defmitive*no.'''u1f#.atT23.M s.
     Gregory inform ed M rs.Exilthatshe w ould send ''help''to M rs.Exil'shouse.1d.at
    24.AtnotimedidM rs.Exilrequestpoliceintervention.1d.at!22.M s.Gregory
    did notsend an am bulanceto M rs.Exil'shouse,butinstead senttwo deputies 9om
    PBso --o eputy D avis and D eputy Bailum - ''by falsely reporting thatthere was a
    violentdomesticdismrbanceinprogressatM rs.Exil's'(sic)home.''Id.at!25.M s.
    Gregory''falsely advisedthePBSO dispatchoffcethat(M r.Josephqwasverbally
     abusive with ...M rs.Exil,threatened suicide,and posed a threatordangerto
     everyoneintheExilhomel.l''1d.at!28.M rs.ExildirectedDeputyDavistoM.
                                                                       r.
    Joseph and expressly told bim thatM r.Joseph ''w as an Nepileptic'and w asNsick.'''
    1d.W hen asked by D eputy D avisifM r.Joseph w asdnm k orhad sm oked orused
    drugs,M rs.Exilrespondedwith a''definitiveAno'''and''statedagainthatEM r.q
    Josephwasan Aepileptic'andwasNsick.'''1d.at!30.AtnotimedidM rs.Exil
    indicate to D eputy D avisthatM r.Joseph posed a threatordangerto him selfor
    anyone elsein herhom e.1d.D eputy D avisproceeded to ''shoutloud verbal
     commands''inEnglishtoM r.Joseph,who,with''rigidortensemusclesl,q''
     continuedtosweatprofusely andblinkhiseyesrepeatedly.1d.at!!31-32.M r.
    Joseph,stilltm dergoing an epileptic grand m a1seizure,w as ''incapable,by reason
    ofhisdisability,ofrespondingto''DeputyDavis'commands.1d.at!33.Deputy
    D avisthen placed M r.Joseph tm derarrestforhis''failure to obey''the com m ands.
    1d.at!34.Atthispoint,DeputyDavisthentried''tohandcuff(M r.qJoseph and
    physically vabbled)him.''1d.at!35.Indoingso,DeputyDavis''wasableto<ab
    holdofandhandcuffoneof(M r.qJoseph'shands.''1d.at!36.Dueto''involuntary
    teethclenchingcausedby Ethe)epilepticseizureactiviy ''M r.Josephthen
    ''involuntarily bit''D eputy Davis'rightfore>rm asD eputy D avis attempted to place
    thehandcuffon M r.Joseph'ssecond hand,w M ch w asnearM r.Joseph'sm outh.
    1d.By 1 ispoint,D eputy Bailllm had arrived to M rs.Exil'shouse,and alm ost
    immediatelythereafter''(Mr.)Josephwasbesetuponbyboth (depudesqwhotased
    EM r.qJosephfive(5)differenttimes.''Id.at!37.AtonepointDeputyBailum
    ''
     jumpedontopof'M.   r.Joseph and''ramm Eed)histaserweapon directlyonto EM.
                                                                             r.)
    Joseph'slowerabdomenandflrEed)thesame.''1d.at!39.M.   r.Josephsufferedan
    open w ound on llis low erabdom en as aresultofD eputy B ailum 's actions.1d.''A t
    somepointduringthetasingsequence,(DeputiesqDavisandBailum both
                                                                                    18
Case 9:18-cv-81473-DMM Document 41 Entered on FLSD Docket 07/15/2019 Page 19 of 28




    upholsteredtheirservicehandgunsandpointed (them)at(Mr.)Joseph and
    threatenedtoshoothim.''1d.at!41.Mr.Joseph ''endedupproneand
    semi-conscious''inthegontlawn ofM rs.Exil'shpuse.1d.at!40.Oncesubdued,
     M.r.Joseph w astreated forhiswotm dsatthe sceneby an am bulance crew
     sum m oned by the PBSO deputiesand w asthereaftertransported to thehospital.1d.
     D eputiesD avisand Bailllm charged M r.Joseph w ith two felonies- battery on a
     1aw enforcementoftkerandresistingarrestwithviolence.Id.at!44.
     Based on these factualallegations,M r.Joseph filed suiton June 30,2016,asserting
    thirteen claimgforreliefinhisinitialComplaint,ECFNo.(12,including:battery,
    excessiveforcetmder42U.S.C.j1983,andmaliciousprosecutionagainstDeputy
    Davis(Counts1-111);battea andexcessiveforcetmder42U.S.C.j1983against
    DeputyBailum (CotmtslW V);negligenceagainstM s.GregorytcotmtV1);
    negligenceagainstSheriffBradshaw tcountVI1);falsearrest/imprisonment
    againstDeputyDavistcotmtVIII);falsearresfimprisonmentagainstDeputy
    Baiblm (CountsIX-X);unconstimtionalpolicy,custom,andusageunder42U.S.C.
     j1983againstSheriffBradshaw lcotmtM );andviolationsoftheADA against
     SheriffBradshaw (CountsXII-M I1).
     rlnhe Courtfotm d thattheA DA clnim sasserted by M r.Joseph are sttffciently pled
     to the extentthatthey are bajed on aw rongfularresttheory,explaining thatthe
     initialComplaint''suffkientlyallegeld)acausallinkbetweenM r.Joseph'sarrest
     andhisdisability.''ECFNo.(435at24.


     W herefore,M aryarm M orrison seeksrelief9om the actionstaken by Palm Beach
     GardensPolice and FireD epsrtm entsthatresulted in an intrusion ofherprivacy,
     battery,and false arrest.




                                                                                    19
                                                                                        D zzv
         Case 9:18-cv-81473-DMM Document 41 Entered on FLSD Docket 07/15/2019 Page 20 of 28               o/
    AaryznnMorrison                                                                                            Q /e/k
                                                                                                                    -cc
    713 LayportDr.
    Sebastian F132958                                                         October31,2017

'

    Certifed M ail,Return ReceiptRequested #:7016 27100000 02784728                     %
    .
                                             7016 2710 0000 02784735City          v(x..p s.j
    FloridaDeparç um entofFinancialServices
                                             'Noo '-an iw oc-zc'e t'-z'elK +# 3+ X
    Attn;Risk M anagem entDepartm ent
    200 EastGainesStreet,
    Tallahassee,FL 32399-0300

    Re:M aryann M orrison:NOTICE OF CLM M                             DirtyM artirliGrille,LLC
       Location ofAccident:DirtyM artini Grille,LLC                   Registered Agent:M ash,E CleveM F
                           11701 LakeVictoria GardensAve.             4161HockoryDrive
                           Pllm Beach GardensF1.33410                 PnlrnBeach Gardens,F133418

    D ateofAccident:      November1st,2014                             FEI/EI;I27-2919319

                                                                      City ofPnlm Beach Gardens
                                                                      PoliceD epartment
                                                                      Chief:StephenJ.Stepp
                                                                      Oë cer:Hyashi

                                                                       FireResc'ueEm sDivision
                                                                       Keith Bryer
                                                                       10500North M ilitaryTrail
                                                                       Pnlm Beach Gardens,FL 33410

                                                                       City Clerk:PatriciaSnider
                                                                       M ayor:M aria M arino

    TO W H OM IT M AY CON CERN;

      Pursuantto Florida Statute 768.28,you are notifed thatM arp nn M orrison intendsto flle a daim for m oney dam ages
    againsttheCity ofPnlm Beach GardensPslm Beach GardensCom m tm ity PoliceD epartm ent,FireRescueEM S Division,
    And DirtyMartiniGrilleLLQ M arynnn M orrison willstarttheprosecutingthisClnim untilsheretainsan Attorney,all
    notices and other com m tm ications should be addressed to M arynnn M orrison at 713 LayportD r.Sebastian,FL 32958
    Telephone772-713-5071.
     'Ihisclaim arisesfrom an assaultby City ofPalm Beach GardensEm ployeesand Em ployee'
                                                                                        sofDirty M artiniGrille LLC
    which occurred the m orning ofNovem ber 1,2014 atapproxim ately 12:01AM whileM arp nn M orrison wasin the Ladies
    Restroom with an Em ergency lssue.

        AsaresultofthisaccidentM rs.M orrison hasincurred Injuriesand Dnmagesforwhich isclaim isnow beingmade.Itis
    M rs.M onison'sPosition thatthisincidentwascaused by Agentsand/orem ployeesofthe City ofPnlm Beach Gardensand
    theBusinessoftheDl  'rtyM artiniGrilleLLC whileacting in the courseand scopeoftheiremploym ent.

        Pursuantto the requirem ents m andated by Florida Stam e Secdon 768.28 m ay thisalso sel've as Notice ofDem and for
    CompensationforhjuryandDemandfortheabovereferenceclaim .
    Sincerelyk
    M aryann M orrison
 Case 9:18-cv-81473-DMM Document 41 Entered on FLSD Docket 07/15/2019 Page 21 of 28




= == c == == =Q = c= == c K= K= = Q'c = Q77=c r == =CZQ= :J=Q
             SEBASTIAN
           1290 MAIN ST                                             '

             SEBASIIAN                                                                               *.                        .               zx
                FL
            32958-9998                                                                         *                       #               z (
                                                                                                                                         Do                               p
            1184750454                                                  Iu           #@ -                      . @
10/31/2017  (800)275-8777                       4:43 Ph1                ru
= == c= == = cQ == = :
                     L= Qc X u= = == =c = == Q'QQ :C= = Qr =Z           >             . :- -                       . .4                            .      -. - .                      a p '
=Z.= c= == = cQ =Q == L rc m mQ =c = == = Qc Q Qr == == cc Q                      'i.
                                                                                    i%#
                                                                                      .
                                                                                      *e2 -'
                                                                                          %    :j
                                                                                                -!e.-z.
                                                                                                 .    ,
                                                                                                      Jn..x
                                                                                                          .;
                                                                                                           Jr
                                                                                                            .& %n:o<
                                                                                                                   '-'-.
                                                                                                                       'l ?
                                                                                                                          .
                                                                                                                          :'.
                                                                                                                            /
                                                                                                                            X.
                                                                                                                             :
                                                                                                                             1 :                                          j
                                                                                                                                                                          xj> .
                                                                                                                                                                              d
                                                                                                                                                                              k
                                                                                                                                                                              rR sC=
                                                                        œ              1e-,.p:'' =ga
                                                                                                   = urj.m j7 xu
                                                                                                               .w.o. t .y    y
                                                                                                                             . x                                          p   .
                                                                                                                                                                              % k jjAm.
produc'
      t                            Sale              F1qal              ru certifiedMa
                                                                        IRtJI             llFee .?:-
                                                                                               '2
                                                                                                '      .                   . w -==                                            .       -, -.m.
                                                                                                . ...
                                                                                                   .' .r:u..
Descrip11on                        Q1y               Prlce                                           2'-   '                                                                             ' -1.
                                                                                                                                                                                             '
                                                                        & 11                                    7/-' --t                                                                      '
                                                                              Extraservla & Feeslchn ttonaddfeeapey te)                                              .
                                                                                                                                                                                                     '
tfrs        ass                                   $0.                   c        C1RetmnRecel!
                                                                                             zt@ar
                                                                                                 dcopyl                               $             2.i'. .                                          x
Hail                                                                    ED       DlutumFttwl ptt
                                                                                               el
                                                                                                eotl
                                                                                                   t- l                               $             dt  .. .                       postm
Lelter                                                                  tn       L cerqqeuM*RBSMS- D/' SVV?                           t            's  'b '  i: '' .              4                   .
    (Domeslic)                                                          ID       L
                                                                                 QAdultftgnMt;
                                                                                             feRequle
                                                                                     M ultslgnato RestrldedDewely$
                                                                                                                                      $             r
                                                                                                                                                    '. .''

                                                                                                                                                    '    '
                                                                                                                                                             ' .''
                                                                                                                                                    . .... .. .
                                                                                                                                                                 -             1' t1 '
       (s
        PAqHBEACH GARDENS,FL 33410)                                  0.- Posta(1e
                                                                     r'H     -            k'!-i 4L'
                                                                                          '
                                                                                                                           .                                                                               '

       (Eelght:oLb9.500z)
         xpected Dellverp Date)                                      ru $                                                                                                ':               '''',-.
                                                                     ru TotalPo&tag/and Fy*s ..s z ..k                                                                                      ..'
       (Thursdav 11/02/2017)                                                                    kItz'.jk.
                                                                                          ek. '..
  Cerlifled            -          1               $3.35              .D
                                                                         $         .                 ..                                                                   .                                '
                                                                                                                                            .
        (@:USPS Cerlîfied Hall 4)                                            SentR ud.                                 e              x.
                                                                                                                                       j.jslg  3t.wFlf- '
                                                                                                                                              t,        J.C
        (70162710000002784735)                                       n sl etand'
                                                                               : wo                                        àox* .
  Relurn                          1               $2.75                  -                   .                             w-., .#'jv
  Receipl
      (@:USPS Relurn Receipl #)
                                                                             Dfu1ï
                                                                                 t,ew
                                                                                    +4mxl
                                                                                      % -zz t                                          .                '; r/9 . & yoc
                                                                                 *       @           1$1 âe            I       *           1 : I:.*..                  ''.'*'''' '' '' .                       4
      (9590940232847196245825)
Flrst-class                       1               $0.49
Hail
Letter
    (Dcplestic)
     (TrLLAHASSEF, FL 32399)
     ($e1gh1:0 Lb 0.50 0z)
     (Expected Deliverp Date)
     (Thursday 11/02/2017)                                      '
  Cerllflbd           1         $3.35
      (@:USPS CerliTied Nail #)                                                                  *                         .               -
      (70162710000002784728)
  Return              1         $2.75                                                        >                      y                 z            1
                                                                                                                                                   2
                                                                                                                                                   4>                    *
  Receipl                                                           m            #* *                      . @                                           '
      (ê:USPS Return Recefpt #)                                     P'               * @-            -         .
      (9590940232847196245832)                                      &*                                                *e                .      -e - *                                          e   t'
                                                                                     !*,à.
                                                                                     E   ''
                                                                                          v' xfl:?lh
                                                                                                   'h
                                                                                                    zs..(r:
                                                                                                          .>       ;5?.' .'.J'1Ikmïjyk..jp ..
                                                                                                                                            i3ï
                                                                                                                                              .;
                                                                                                                                               k '1...                        .
Flrsl-clas:                       1               $0.49             X            lG
                                                                                  .
                                                                                  w :''
                                                                                      j)k+è.1.
                                                                                           1
                                                                                             fJi7'-L
                                                                                                   4'
                                                                                                   l-
                                                                                                    .
                                                                                                    co.
                                                                                                      c.'u:.u
                                                                                                            s)..
                                                                                                            Nn -..w-zj
                                                                                                               w4s t.z
                                                                                                                      '
                                                                                                                      r>
                                                                                                                       j puxzk's
                                                                                                                       œ u<-'-''ut .=                                    ,.   va ..
Hall                                                                IV Certz'rled MallFee ..;.'J. ...,u-.                                                                                      ' ''
                                                                                                                                                                                          ..      ....
Leller                                                              nz                          .
                                                                                                u'..?'.:..                      1
    (Doplestjc)                                                     D $                                             $.z,'= - '''                                  ..                               ''
                                                                                                                                                                                                   .- e-
                                                                       ExtraServloes& Feeslcherkbox.a/dfeeas''.a'pp #a*)                                                  *
    (PIL/IBEACH GARDENS, FL 33418)                                  = D
       (E
        Hxepec
           ighte
              t:doLb9. 5cy
                        00Da
                           z)le)                                      ZR
                                                                    & .
                                                                      ' RM
                                                                         Mu
                                                                          mRRe
                                                                             es
                                                                              ce
                                                                               el
                                                                                p
                                                                                pt
                                                                                ltl
                                                                                  (l
                                                                                   h
                                                                                   nel
                                                                                   d dxI
                                                                                     * )
                                                                                       pl
                                                                                       e)                                             $ '..
                                                                                                                                      $ x
                                                                                                                                        . cr
                                                                                                                                          ;
                                                                                                                                          4.:
                                                                                                                                           J.'..
                                                                                                                                               ê
                                                                                                                                               t 4W
                                                                                                                                               .  j
                                                                                                                                                  Wx'
                                                                                                                                                    j o'st*ma Y
                                                                                                                                                              t
                                                                                                                                                              .
                                                                                                                                                              .1
                                                                                                                                                               ê
                                                                                                                                                                                                               I
                  Dellve                                            c j Eloerqœ MalReyfiotedDe1%ry $                                           :
                                                                                                                                               ';'l . ''
                                                                                                                                               .
                                                                                                                                               .
                                                                                                                                                       1                           Here
       (Thursdap 11./02/2017)                                       CZI Cl
                                                                         M u:Blgnat
                                                                                  treRequ-           $                                         .
                                                                                                                                               $:9
                                                                                                                                                 '
                                                                                                                                                 *. ;
                                                                                                                                                    'i                                                     '
  Cerlifled                       1               $3.35                 D Mlâtsl RestddedDeli    vely$
                                                                    & Poakge              .-   . ..
         (@
          73
           0U
            1S
             6P
              2S
               710
                 Ce
                  00
                   r0
                    l0
                     l0
                      f2
                       i7
                        e8
                         d48
                           H3
                            a4
                             i! #)                                  r-q                  û':i a -':
                              )                                     Iv $                                                                                               L'..       -
                                                                                                                                                                                          :'.:ZJ
                                                                                                                                                                                          --
                                                                    nl TotalPostageand FO2 D
                                                                                           B' W *
                                                                                                ',
  Relurn                          1               $2.75                      $
  Recejpt                                                                                                                                                                                            .

      (@:USPS Return Receipt #)                                     r
                                                                    =-q Sk..
                                                                           lro#(w                               gy oatv.. wf
                                                                                                               W.
      (9590940232847196245733)
                                                                    rx->'t
                                                                         re
                                                                         'oa'
                                                                            ;LP''x)
                                                                                 ''E''Iflr%:x'v/y: eryy to                                 .
                                                                             cw, e,.
toial                                           $ï9.77                             %
                                                                                     pm #5ae.24 zv                             ...-
                                                                                                                                                        < 1-a. yp /o
                                                                             *       #         Z1I '#              l       *           j# 1fl *1'                  ** * ' * *
ùebil Card ùemltià                              $ïj.j7                                                                                                                                                     *

       (Card NamerDebil CaI-d)
       (Accounl #:XXXXXXXXHX.)(H1726)
       (Approval #:       )
       (Transaclfon #:a65)
       fgeceipl 1.015029)
       (Deb'
           1l C:       . :.7.$79.77)
       (Cash Bé(' * '''-
     C f9:18-cv-81473-DMM
    Case     .            Document 41 Entered on FLSD Docket 07/15/2019 Page 22 of 28
               /*'                                                                                C PY
                ' '
                    .
                  ;).        jl:        .t'L
                                           ':
                                            .a'f
               ).'.x'.-N                        s

              ')?%.'.eW '''
                          z'''
                    ,As,1, .
                             '                                      cjty ofPalm Beach Gardens
                                                                          4425 Burns Road
                                                                                                          AM BULANCE
                                                                                                           RECO RD
                ,
              kè,:
              .
                 ,
                 h64.'.:
                       t).
                         $ l                                    PAUM BEAcl-lGARDENS,FL33410
               : z',M 6e
               h       .*v%
                          '
                          .swx ;                                          56j-799-4300                     21650543(nstefwu)
                        -
               .:
                ;. z.
                    e                          .e
               x.., .
                1v ..
                                         x,
                                       .....
                                                .
                                                                                                             page 4 of5
                                                                               Narrative
             R65respondedtoaoverdose/intoxicationcall.Pjtientisa48Y/O FC/O none.PBGPD statesthattheywerealerted
             whileonaspecialdetailthatthererasapersonlnsideofthebathroom thatappearedtobe'dnmkandp%sed0ut''
             PBGPD statesthatthepatientwaslnthebathroom stallwithherpantsaroundheranklesandkeptflushmythetoilet.
             PBGPD statesthattheywereunabletogettheyatientoutofthebathroom.Ahergainingaccep tothepatlentthe
             patientstatesthattherewasnothingwrong.Patlentstatesthatshehad ''threedrinks'
                                                                                        'thisevenlng.Patientdenies
             loc,co,sob,n/v,h/a,weakness,dizziness,anytraumw illness,anyinjury.
             Uponanivalfoundpatientsittinguprightonatoiletinapparentdistresswithavisiblelacerationtohereyebrow,and
             visibleblood and fecesonherpants.R65 crew hadto cllmb overtopofthebathroom stallandunlock thedoorbecause
             thepatientwouldnotfollow commandsand open thedoor.
             BLS standard
             Seesequencechartforinterventions.W hiletryingtoloadpatientintotheback oftherescueapersonthatidentiled
             himselfasthepatient's''brother''staledtogetinthewayofloadinythepatier!tandhinderingpatientcare.Aûer
             patientwasloaded intotherecusethepatientstartedto getcombatlve 'swinglngandhitting'
                                                                                               'FiremedicN.Steryou,
             shewastoldtostopandthepatientstartedhittingagain.PBGPD restrainedthepatienttqthestretcherwithhandcuffs
             andplacedthepatientunderarrest.PatientwastransportedtoPalm BeachGardensM edlcalCenterPRI/3.W hile
             unloadingpatientfrom therescuethepatient''brother''appearedagaindepandil!gthathewascomingintotheER with
             use.AgainPBGPD wascontactldbecausethepatientbrotherwashinderlngpatlentcare,R65wasunabletoenterthe
             ER becauseofthebrotherblocklng accessand videotaping in apatientareaofthehospital.ARerPBGPD gotcontrol
             ofthepatientsbrotherpatientcarewasturnedoverto ER nurseanddoctorwi  threpon..
                                   .
                                                                               jm a e,j/j




                           Iauthori
                                  ze anyheal
                                           th careprofesslonalorenti
                                                                   tyto releaseaI1recordsorInformationpedainlngtomedicalhlstory
                           orservicestothesoclalSecurityAdminlstratlonandlorHea:hCareFlnantlngAdml
                                                                                                 nbtration.orIisIntermedian'es
                           orcarrier.and/orprivatepnsurante tompany.lrequestdl
                                                                             red paymentofmedicalinsurancebeneNtsto Palm
                           BeachGardensFlre-Rescue.Ipersenallyguaranteepayment(patl
                                                                                  'enrssignatureenly)tePalm BeachGardens
                           Fi> Rescue forallcharges notcovetedbymedicallnsurance benests.lpermltthata copynfthjsauthorlzatl
                                                                                                                          on
                           shallbe vall
                                      d asthe origlnal.

                           Ihaverecekedacopyofthe DepaA entalPri
                                                               vacyPok yNotite.

                           Note:A e natureonthepatient'
                                                      zâellalrDofs NOTcopit#zeacknowbdgmentorf/panc/alœam na/
                                                                                                            b/!ftyfor
                           seNfcesprovted tothepatlent.
                                                                               Si natures
                                                          &
                                                              --M          .

                                                          o -

                                                                                                 Medic#1

    J
'

         ,                  ZX.
                              ''
                               e'%
    ''
    .
         U/
          .-
           jl
            1X'
              J/
               '--.
                  -
    Steryou,Nickol
                 as(EMT-P)                          Sui
                                                      ter,Jerœ IEMT-BI
                    rvram,:1:4                           nrpw *7
        )uCase
          k zv9:18-cv-81473-DMM           Document 41 Entered on FLSD Docket 07/15/2019 Page 23 of 28
    /    ,

               .
                   gp                     CASESUPPLEMENTALREPORT                                   Printed:03/09/201614:18
    Palm Beach turle,?aPouceDepartment                                                            OcA:140*5411
                        TH/INFORMATION BELOW ISCONFIDM M .-FOR USEBY AUTHOZIM PERSONNELONLY
    CaseStatus:CLOSED/CLEARED                  CaseMngStatus:NA                                   oecurred:10/31/2014
         Ofense:BATTESF-ON OFFICER,FIREFIGHTER,E'
                                                M FETC.

    Investigaton HAYASHL T (408)                                     DateITime:11/01/201403:15:12.Saturday
     Supervisor:EVANR .1 (0184)                     SupervisorReview DatelTime:11/05/201422:26:54,lrelae-
                                                                                                        çlmz
         Contact:                                                       Referenee:Back Up/OnScene


    On Friday,October1,2014' atapproximately 23:49 hours,Irespondedto DowntoAvnattheGardens(11701laake
    VictoriaGardensAve.)in referencetoapossibleimpaired pedestrianbyon-pxmisesecurity.
    Upon my anivalImadecontactwilh M ary Ann M orrison who appeared to bedisoriented and unaware ofher
    surroundings. M orrison had slurred speech and dism issed any ofersforassistance,especially m edicalwhen I
    observed a laceration to herupperrighteye areaofwhich sheclaimed 'N othing happened.'' Sheabruptly gotup and
    requested tousethereskoom whichFasgrantedby security.M onisondidhave>siN iticantamountofdried blood on
    herpants,which may have been resultofa possible m edicalissue.AAeran extended period oftime inside a stall, and
    outofconcern forherwell-being,Palm Beach GardensFire-Rescue wassumm oned to assesshercondhion. Shewas
    highly resistantto any assistance by no1allowing accessto herstallwhich she had locked and required to beforced
    open. M orrison furthercontinued to escalate the situation by refusing to exitthe stallby yelling expletivesto
    emergency personnel. Once insidethe rescuerig,shehad battered one ofthe Fire-Rescue personnelwho reported itto
-   me on-scene forwhich she wasplaced in custody. She wassecured w 1t11handcuFsthatwerechecked forfltm entand
    double-locked forheroqvn and othersfsafety.

    DuringthistimeamalesubjectwhoclaimedtobeMorrison'sbrotherwason-scene,causingadismrbanceand
    willfully hindering oureffortsto care forher. He attem pted to breach the rescue rig-sback door, claiming thathe was
    going to ride insidew ith him againstthew ishesofFire-Rescuepersonnel. n esubjectwasnotifiednumeroustimesto
    back o/ and refused to leave the scene by utilizing video on hism obile phone. M orrison waslhen lansported to Palm
    Beach GardensM edicalCenterforfurtherkeatment.

    No furtherinvolvement.




          Toxgoo+laaea- Qle- a- v-                               &...-..- =.--.- KNZ- --- --..-
                   /
vv   tzk?- &
     Case 9:18-cv-81473-DMM Document 41 Entered on FLSD Docket 07/15/2019 Page 24 of 28

> '          PA LM BEA C H G Ap p o s ro u cE p xpA R w xx T

                                   M       RO FW CE M EM O RANDUM


           TOk              ChlefStephen Stepp

           FROM :           MajorChristopherBama
           DATE:            3/4/2016

           SUBJECT: Comple trefOmcerHayae (CaseNumber14-005411

        ThlscomplalntIsIn referencetotheactlonstaken byourPollceDepartmentaqdourFlreRescue
        Departm enton1he nightofOdober31,2014 andthe followlng early m ornlng hoursofNovem ber1,
        2014.Thecomplaintwasalsoforwardedto DlvlslonChlefJameslppolito attheFlreDepartmentfor
        the purposesoftompletingtbeirreview ofthe Incidentsthatare related to thelrpersonnel.

        In sum mal ,M r.Damlen Gllliam sIscom plalnlngdue to hisbeing ''denled access''to hIsslsterw ho was
        beingtreated whlle In one ofthe Flre Department'sam bulancesoutslde ofDlrty Martinlbar,Iocated at
        11701 Lake Vidorla GardepsAvenue. HIsslstef,M afyann Morrlson had been called In by N rty M artlni
        securltystaf due to herposslbly being im paired becaese she wasobservedto be stum bllngaround the
        bar.W hen OfflcerHayashlarrlved,he.obsefved M s.M orrlson to be ''disorlented and unaware ofher
        surroundlngsm''Shewasfurtherdescrlbed ashavlngslorredspeech,and mostalarmlng,also had e
        Iateratlon In the area ofherrlghteye.Shewasveryuncooperatlve w hen Om cerHayashlattem pted to
        speaktohertofindouthow shehadsustainedherInluw.Sheclalmed''nothlnghappened''despite
        theobvlouslnlurytoherheadandthepresenceofwhattheofflcerdescrlbedasa''slgnlfl
                                                                                   cant
        amount''ofbloodonherclothlng,andshetrledtowalkawayfrom theom cer.OfficerHayashialso
        knew thatthe stum bllng and the uncooperative ad lonsofM s.M orrlsoncould posslbly be lndlcatlve of
        asetloushead Injul.TheoffkeralsodIdnotknow Ifshehadbeeq4hevlctlm ofabattel orIfa
        possibleassall
                     antstlllwasinthevlcinlty,butwhensheaskedto usethe bathroom,OmcerHap shl
        allowed berto.

        Ms.MorrisonwasfeportedW OfflcerHayashitohavebeenspendlngan''extendedamountoftlme'In
        the Iocked bathroom staltsooutofanabundanceofcautlon.andagaln,fearln: Ms.Morflsonwas
        sufferlngfrom a serious medlcalcondition,EM Sw ascalled to assessherconditlon.AAerseveral
        verbalrequeststhalM s.M orrlson open the doorwere m etwlth refusals,and oetofconcern forthe
        healtb and safetyofMs.M orfison,the declslon wasm ade to reach overthe partltlon,unlockthe door
        and accessthe stallso thatshe could betreated. EM S personneldedded she needed to be
        transported to the hospltal,so :he wasplaced on a stretcherand was placed Inthe backofthe
        am belance.Once there,M s-Morrl:oncom m ltted a battee upon Param edlc NicholasSteryou,and for
        that,she wassubsequentlyarrested.

        OfficerHayashistatesln hIs reportthatthe com plainant,M r.GllllamswasIndeed presentw hen M s.
        M orrison wasbeingtreated,buthe also advlsesthatM r.Gllllam sw ascauslng a dlsturbance and was
        ''willfelly hlnderlng oqreffortsto eare fo/'Ms.M orrison,and attem pted to galnaccessto the
        xm h llxnep xni' ha:lt.rnllld rlde InAlde w1th hllslxter. EM : wasadam antthathe notbe allowed into
Case 9:18-cv-81473-DMM Document 41 Entered on FLSD Docket 07/15/2019 Page 25 of 28




   GllllamsComplalntPg.2of3(14-00M 11)

  thevehlcledqeto prl
                    vacyandothertoncerns-not1heIeastof
                                                     l
                                                       whlchwasMr.Gllllam/ dlsorderly
   behavlor.Hepgnored severalIawfulqommandsbyOëcerHayashito backawayfrom 1heRescue
  vehicle,buthe refused. ltIsIm portantto rem emberhere thatoflcersstllldid notknow how M s.
   Morrisonhadùeeninjured.WasIttheresultofanassaultandcouldMr.Gilliamshavebeenthe
  susped? Officershad no way ofknowlng atthattim e,so lettlng hIm Into the restuevehlclewould have
  beenextfemelyImprudent.Flnally,Flre-qescoewasabletopullawayand transportMs.Mofrlsontothe
  hospital.
  In hIscom plalnt,M r.Gilllamsadvisesthathewasgiven no Inform atlon asto w here M s.M orrlson was
  belngtransported,butIfhe had presented a more cooperati   ve dem eanor,the offkercould have taken
  Gome time to addresshIs questions. M s.M orrison could easll
                                                             y have contaded M r.Gilliêmsonce atthe
  ho4pitaland stabilized in orderto give him herlecation,orM r.Gllllam scould have ealled ourpolice
  departmentto Inquireas'o Ms.Morrison'sdestlnatlon.Instead,Mr.Gllllamsjemped Intoacaband
  waseasilyable to follow the ambulance lo the hospltalwith no problem .
  Onte atPalm Beach GardensM edlcalCenter,M r.Gllllam sand hIsbrotherteslieGllllamsthen ereated
  Jpotàerdlsturbance whlch necessitated the responseofyetanotheroffleer.Atthe requestofhospital
  personnetboth DamlenandLesli
                             ewereorderedto Ieave hospltalpropertyandwereglventrespass
  warnlngsdue to thelrdlsorderlytonductand theywereestorted offpfoperty.AsMs.Morrlson was
  beingescortedtoawaitlngXllcecarfollowlngherdlschargehowever,LeslleGilliamscamerennlng
  backonto hospltalpropertyand Interfered with theofflcerswhlletheypedormed thelrdutles.Contrary
  towhatthecomplalnantasserts,LeslleGllllamswasnotchafgedwith''brawlln' bQtwaschargedw1th
  Breach ofPeace and TrespassAfterw arnlng,both ofwhlch were appropriate underthe clrcumxances.
  In hIscom plaint,M r.Gilllamsadvlseshe lsconcerned thata ''coverup- had taken place and that
  ''somethlng deeper''wasatworkIn thisincldent.W hatM r.6llllam srefusesto reeognlze isthatofficers
  werecalledtothesceneW securlty-wedidnotlusthappentoplckMs.Morrlsonoutofacrowd.She
  wasobviouslyInjured,dlsorlented,and hadslurred speech.Mr.Gilllams'descriptionofhlsslster's
  Injuresa:''superficial'Isnotwhatwaspresentedtotheoffltersonscene,and Isthebenefltof
  hlndslght.Therewasno waythedetermlnatlonofMs.Morrlson'scondltlonceuld have been madeuntij
  she wasseen by m edlcalstaffatthehospltal-itgoes no t'deeper''thanthat.Thesewasno ''coverup'
                                                                                             '. l
                                                                                                t
  wasnothlngmorethanemergencyworken dolngthelrjobto renderald.
  lftheom cers:nd EMSpersonnelhad IgnoredtheheadInjurytoM s.Morrlson,lgnored her
  dlsorlentation and slqrred speech and slm ply Ieftheralene Inthe bathroom stalland she ended up with
  an even m ore serlous medlcalcondltlondue to Iackofcare,would M r.GIIIIamsthen assertwe were
  negllgentin oerdutyto renderald? The factIs,personnelon scene m adethe bestdetermlnation they
  could withthe Informatlon available atthetlm e-alloutofconcernforthe health and safety ofM s.
  M orrlson.The ad lonsofM s,M orrison aswellasthe ad lonsofthe Gilliam sbrothersexacerbated w hat
  should have beena 'Y utlne''m edlcalcall. The dlsorderly eondud ofM r.Gllllam sand hisbrothermade
  thlssituation m uch moredië cultthan Itshould have been.PerhapsIfM r.Gllllam shad presented
  himselfcalmlytotheofflceronsteneand had notattemptedtoforcehIswaylntotheambulance,or
  along with hisbrothercreated a dlsturbance atthe hospltal,thlngswould have ended dlfferently.The
Case 9:18-cv-81473-DMM Document 41 Entered on FLSD Docket 07/15/2019 Page 26 of 28




  GllllamsComplalnt(14-005411)Page3of3

  complalnanfsaq-rtlonthatbeingassaultedIs''partofthejob'
                                                        'foraParamedl
                                                                    clsirresponsibleatbest,
  butclearly illustrateshlsattltude throughoutthe entlretyofthlsInddent.
  O noraboutSeptem ber9,2015,Ime1wIth M awann M orrlson becaqseshewasupsetoverwhathad
  transplred. 1egplalned why theofficerand EMS personneldid whatthey did and w1th the exceptlon of
  whatMs.MorrlsonfeltwasImproperdemeanorW oëcersatthehospital,sheleAstatlngshewas
  satlssedw1th ourdlscusslonandshededdednotto;Ieaformalcom plalnt.
  Inthe m atterofthiscom plaintfiled by M r.Dam len Gilliam s,l5nd itto bew holly withoutm erlt,and
  recomm end no furtherad lon betaken.
     N                              ,-w
           /w $ ./
                 ,
 Case 9:18-cv-81473-DMM Document 41 Entered on FLSD Docket 07/15/2019 Page 27 of 28                                                    copv
                     '   x                .              ;p
                    j'X .X
                         axx#.
                             owl:e               ,/lzz?'
                                                       j
                    '                     y   w .. ,                                     CiW ofPalm Beach Gardens                                  AMBULANCE
                J(  'i!,  k
                          'j.st)Aj) q
                           .                                                          4425 Burns Road                                                   RECORD
                t,  . ,.kt,
                          jc  :g-' f,                                          PALM BEAcjjoARoENs, FL3a4jc
                 lt
                  tu.
                    p
                    1 y.
                      e -
                          <zs
                          .
                         ,.     ka: x;
                                  -s, y                                                             561-799-4300                                   mescs43(nsteryou)
                         vv
                          .-..
                         '>  ...
                               ..             ,...-..z.@.
                                              .          y                                                                                              page 2 of5
                               :r:)
                                  (gï(
                                     '                                                   jojjjwjrpàtjontrAtéèzéM yht' ' ' ' '' '
  ::.'.                               :                                                                                                                                ,():
                                                                                                                                                                          ((j(p
                                                                                                                                                                              tE 5 .:
              chiefComplaintAnatom ic Location                                                                      ChiefCom plaintOrgan System
                             Head                                                                                               Skin
                       Prim ae Sym ptom                                                                                   OtherSym ptom s
                            Bleedin
                      Primal Im pression                                                                                 Secondary Im pression
                        Traumatic in'u
           LOC                 BP           SpO2                                                                                       ETCO2
          M Ox3          120/72 Manual    99% RA
                              Cuff
     Breathsoundsupper BreathspundsLower                                                                     Resp Rate                            Pulses
         Left:Clear        Leq:Clear                                                                            16                              Let Radial
        Ri ht:Clear       Riht:Clear                                                                          Normal                           Ri ht:Radial
           PulseRate                                                'Pu/ils              Capilléry Refill                                           '
           98                                                  Let PERRL                      Instant
        Re ular                                               Ri ht:PERRL
       Skin Cèlor                                             Skin M oisture '            Skin Tem p           Ski: Appearance
         Normal                                                  Normal                     W arm                   Normal
     Blood Glucose                                                                            NeurologicalStatus                                                                ''
                                                                                                    Normal
                                i:': ,.Eê ,                 T                 '               G las ow Com a,score                 ,                               . .:'
                                                                                                                                                                       t'
                                                                                                                                                                        :
                                                                                                                                                                        i
                                                                                                                                                                        ,?
                                                                                                                                                                         !
                                                                                                                                                                         ,'
                                                                                                                                                                          q.
                                                                                                                                                                           '
                                                                                                                                                                           q:
                                                                                                                                                                            '
                                                                                                                                                                            !
                                                                                                                                                                            Ei'((
                                                                                                                                                                                J
                                                                                                                                                                                .
                                                                                                                                                                                ('
                    GCS Total                                             Eye Opening                   VerbalResponse             M otorResponse                        RTS
                       15                                                4 -Opens Eyes                    5 -Oriented            6 -Obeys Commands                        12
                                                                         s ontaneousl
     . E
       .!
      ..t.
         E
         :. (
            :' :
           ..  .(
                '
                .i.-.:
                     ..!
                       ,
                       .1
                        ,!
                         .-
                          l
                          hq,
                            :jy
                              tlq:'t
                                   ::
                                    )2
                                     ;
                                     !
                                     ë
                                     'r!@
                                        ..s ztém icëlhfèttiiàtion é:A:àèb%M ént                                 .                  .   t';
                                                                                                                                        .T'
                                                                                                                                          -i
                                                                                                                                           '
                                                                                                                                           .'
                                                                                                                                            ..
                                                                                                                                             ..:!'
                                                                                                                                                 -r
                                                                                                                                                  -:
                                                                                                                                                   -
                                                                                                                                                   '
                                                                                                                                                   !.
                                                                                                                                                    ë.'EJE :                  '
                                 Head/Face                                                      Normal
                                     Neck                                                       Normal
                                    Heart                                                       Normal
                            Abdom en LeQ U er                                                   Normal
                           A bdom en LeQ Lower                                                  Normal
                           Abdom en Ri htU er                                                   Normal
                           Abdom en Ri htLow er                                                 Normal
                              GU Assessm ent                                                    Normal                       '
                               Back Ce- ical                                                    Normal
                               BackThoracic                                                     Norm al
                            Back Lum bar/sacral                                                 Normal
                          Extrem ities-Ri htU er                                                Norm al
                          Extrem ities-Ri htLower                                               Normal
                          Extrem ities-LeftU er                                          ::
                                                                                          '     Normal
                     ltExtremi
                             ties-LeftLSower          Nor
                                                       m mql
                          .

                ':'
                  ;,
                   :'
                    q:       ;            stem ic Infor  atlbhtl
                                                               HiW ritè ihzA*le sm ent                                                                  ' 't
                    ékin         warm ink d
                                                                                                                         w
                                                                                                                                                           1t
                                                                                                                                                            !)
                                                                                                                                                             ,:
                                                                                                                                                              ':(),
                                                                                                                                                               .  i
                                                                                                                                                                  /!
                                                                                                                                                                   7!2))
                                                                                                                                                                       't,tl
                                                                                                                                                                           j:
           Head INeck                                           PERRL a x 1''laceration on ri hte ebrow ne '
                                                                                                           vd traach m idl
                                                                                                                         ine
             Chest                                              breathe sounds e uaIand clearinaIIfields
            Abdomen                                             4 x uadrantssoftnon tender
L..L
           Extremities
   ''.'..u.':'.:         '''      MAEX4 bl       oodandfecesnotedto atient? ants
                                                                '                    '
                        %...,!...... (
                                     i
                                     -(
                                      l
                                      :
                                      !:
                                       E
                                       !
                                       ?'
                                       :!
                                        à:
                                         (
                                         )
                                         j
                                         E!
                                          j
                                          2
                                          ij
                                           :
                                           )
                                           j   :
                                               2
                                               kj)j
                                                  :
                                                  ;j
                                                   ;
                                                   ..
                                                    ...
                                                      y
                                                      :(
..                                                                               .
                     .
                     Cause                 'Ei:.  .  '
                                                        .
                                                        ''.
                                                          '
                                                          :
                                                          '
                                                          ):
                                                           .
                                                           r
                                                           (k
                                                            :.(
                                                              ,
                                                              j
                                                              .
                                                              (.
                                                               j
                                                               y
                                                               jr
                                                                g
                                                                :
                                                                '
                                                                :(
                                                                 j
                                                                 !;
                                                                  j
                                                                  l
                                                                  q
                                                                  'jp
                                                                    y
                                                                    jjj'
                                                                    .
                                                                       j;
                                                                        jj;
                                                                          jI
                                                                           ;
                                                                           j
                                                                           'jg
                                                                           ntj
                                                                             (
                                                                             .
                                                                             )(
                                                                              jjj.
                                                                             en  j
                                                                                 j'jj
                                                                                ..
                                                                                 t  ;
                                                                                    jj!
                                                                                      r
                                                                                      jj
                                                                                       é'
                                                                                        g2:
                                                                                          j
                                                                                          (
                                                                                          k.
                                                                                          ;;k
                                                                                            .
                                                                                            t.
                                                                                            'j
                                                                                             2
                                                                                             .(
                                                                                             ).
                                                                                              t
                                                                                              j
                                                                                              yy
                                                                                               :k
                                                                                                j
                                                                                                y.,
                                                                                                v
                                                                                               .. .....'
                                                                                                  '    :
                                                                                                       .
                                                                                                       f
                                                                                                       1'
                                                                                                        :
                                                                                                        ë
                                                                                                        q:
                                                                                                         !ë
                                                                                                          q
                                                                                                          .j
                                                                                                           l
                                                                                                           r
                                                                                                           q
                                                                                                           jl
                                                                                                            j
                                                                                                            t
                                                                                                            k
                                                                                                            .i
                                                                                                             jë
                                                                                                              j
                                                                                                              s
                                                                                                              j
                                                                                                              i'
                                                                                                               .;
                                                                                                                :,
                                                                                                                 ..
                                                                                                                  M.'
                                                                                                                    ..)
                                                                                                                      '''.
                                                                                                                         L
                                                                                                                         :
                                                                                                                         '
                                                                                                                         ;r
                                                                                                                          )
                                                                                                                          .
                                                                                                                          ;(
                                                                                                                           .
                                                                                                                           :
                                                                                                                           (
                                                                                                                           j
                                                                                                                           .j
                                                                                                                            :
                                                                                                                            )
                                                                                                                            (r.
                                                                                                                              :
                                                                                                                              k
                                                                                                                              ;
                                                                                                                              j.
                                                                                                                               t
                                                                                                                               (,.'..
                                                                                                                               .    )
                                                                                                                                    .
                                                                                                                                    :
                                                                                                                                    !..
                                                                                                                                      :
                                                                                                                                      j(
                                                                                                                                       rc
                                                                                                                                        :
                                                                                                                                        jj:
                                                                                                                                        2 k
                                                                                                                                          j
                                                                                                                                          g
                                                                                                                                          .y
                                                                                                                                           j
                                                                                                                                           l
                                                                                                                                           yj
                                                                                                                                            r
                                                                                                                                            yl
                                                                                                                                             j
                                                                                                                                             y
                                                                                                                                             '
                                                                                                                                             :(         ...                       ,
                                                                                                                                                                                      .


                                                                                                                     echanlsm
                                     NotKnown                                                        NotKnown                                       Blunt
                                                                    Injury                                                        Spécifits
                                                                Laceration                                                             Face
                              A.
      ''
       '
                tT
                ,
                 '-
                  ::
                   -
                   .
                   i
                   #
                   ---
                     '
Steryou,Ni
         ckol
            asIEMTLPI                                               Suiter,Jerry(EMT-B)
                    Crew #1                                              Crew #2
     &-- Ixe. f
    Case 9:18-cv-81473-DMM Document 41 Entered on FLSD Docket 07/15/2019 Page 28 of 28                                                     copv
                                 r*'       ''-u
                             ...=              ...-.

              p
                    '
                  zs.x..
                                     -             '
                                                   lz
                                                   a'
                                                    /x     .
              J nY'
                  xv
                   ..
                    hY  .              eh é.,' )                                      City ofPalm Beach G ardens                                      AM BUIANCE
           'î,j?,!tt-rt
              ,
                       g'
                       c% 'h
                       '                                                                   44:5 Burns Road                                                RECORD
           $
           ,
           .t.t46       Jy. )          .   ,                                        PALM BEACH GARDENS FL 33410
                   ci*
                     -.p.k,
                        . s fr
                             .                                                                                        ,
              >,p2pr
                   =ï
                    *
                    z                          -Y
                                                'çN
                                                  ipé                                           s6j-vgq-yacc                                          aj:scs. (nsteryou)
                    g.                                 s                                                                                                  page 3 of5
                   . ... .     ..71
                                  7
                                  -                                . -. . .
.                                              .
                                                   '
                                                                          '
                                                                          .
                                                                          :
                                                                          -
                                                                          !.
                                                                          :à
                                                                           '
                                                                           :.
                                                                            n
                                                                            ''
                                                                             L?.......
                                                                              . '    '.
                                                                                      ''.
                                                                                        ;
                                                                                        -
                                                                                        .
                                                                                        ).
                                                                                         -
                                                                                         .
                                                                                         ï:
                                                                                          ;g.
                                                                                            (,
                                                                                             . :
                                                                                               jj
                                                                                                !jj:
                                                                                                   ,
                                                                                                   jIl
                                                                                                     -
                                                                                                     j4
                                                                                                      aj.
                                                                                                        !
                                                                                                        j4j
                                                                                                          ::j!
                                                                                                             ,
                                                                                                             j.
                                                                                                              j::;
                                                                                                                 )ji
                                                                                                                   .
                                                                                                                   jj
                                                                                                                    y
                                                                                                                    I
                                                                                                                    .
                                                                                                                    jjgjjjr
                                                                                                                      .   l
                                                                                                                          jt
                                                                                                                           j
                                                                                                                           gk
                                                                                                                           l;r@
                                                                                                                              r;
                                                                                                                               :
                                                                                                                               k
                                                                                                                               ;...
                                                                                                                                  -
                                                                                                                                  g
                                                                                                                                  ,
                                                                                                                                  .:
                                                                                                                                   .
                                                                                                                                   :
                                                                                                                                   .,
                                                                                                                                    L
                                                                                                                                    ..
                                                                                                                                     -.-
                                                                                                                                       .
                                                                                                                                       ï
                                                                                                                                       L.
                                                                                                                                        )
                                                                                                                                        .yï... q
                                                                                                                                               -
                                                                                                                                               ..;.
                                                                                                                                                  -
                                                                                                                                                  ..
                                                                                                                                                   :..
                                                                                                                                                     u:
                                                                                                                                                      .
           Date                                    Tim e                   Event                B                                   Descri tion
     11-01-2014                                    00:09          Dis atched
     11-01-2014                                    00:11          Enroute
     11-01-2014                                    00:16          On Location
     11-01-2014                                    00:16          TransportArrival
                                                                  Time
     11-01-2014                                    00:17          PatientContact
     11-01-2014                                    00:20          InitialAssessment NS
     11-01-2014                                    00:38          De arted Location
     11-01-2014                                    00:46          Anived Destination
     11-01-2014    '
                                                   01:08          In Service                                                                               .
: .:... ,j.'ygy:
    . .
               rj
                .
                j.'
                  ;.'
                   .
                   ..
                    jï
                     :
                     é!q
                     i 1
                       )
                       E
                       .
                       1:1
                         :
                         ;
                         :
                         (J
                          !
                          E
                          J1
                           .
                           '
                           a'
                            .'
                             ;
                             .:
                              .ï.
                                :
                                .
                                2
                                L'
                                 .
                                 L
                                 ..L:
                                    I
                                    D
                                    L''
                                      L
                                      .
                                      I
                                      .Zr;;
                                          :
                                          ''
                                           :
                                           -''
                                             -'.'Pàtiéht.
                                                        Asàèjjjjj;jj
                                                                   q
                                                                   jjjjjjjy
                                                                          jg
                                                                           j.
                                                                            ''
                                                                             jjj
                                                                               '
                                                                               jj
                                                                                ijg
                                                                                  ;
                                                                                  .
                                                                                  ;
                                                                                  jjjg
                                                                                     jjjg
                                                                                        !
                                                                                        jjjj
                                                                                           kjjjj
                                                                                               :
                                                                                               j:
                                                                                                jj;)
                                                                                                   jj!
                                                                                                     jj....'                                         ..i.
                                                                                                                                                        (
                                                                                                                                                        .
                                                                                                                                                        :
                                                                                                                                                        r7
                                                                                                                                                         .
                                                                                                                                                         ë
                                                                                                                                                         u(:.
                                                                                                                                                            j
                                                                                                                                                            .w.
                                                                                                                                                              jj
                                                                                                                                                               y.
                                                                                                                                                                j
                                                                                                                                                                y
                                                                                                                                                                q'
                                                                                                                                                                 tyl
                                                                                                                                                                   '
                                                                                                                                                                   y
                                                                                                                                                                   .
                                                                                                                                                                   -r.y g :
                                                                                                                                                                          ,
                                                                                                                                                                          ..5..ë
                  Loc                                              éé                      spoz                                           ETcO2
           M Ox3       130/8 Manual        99% RA
                             cuff
    BreathSoundsUpper Bream SpundsLower.                                                                        Resp Rate                            Pulses
        Let Clear         Let Clear                                                                                16                              Let Radial
       Ri ht:Clear       Ri ht:Clear                                                                             Normal                           Ri ht:Radial
       Pulse Rate          Pupils        Capill@ry Rè5ll
                   98                                          Leq:PERRI                  Instant
           Re ular                                             Ri ht:PERRL
          Skin color                                       Skin Moisture               Skin Temp                          SkinAppparance                                               .'
        Normal                                         . Normal                           W arm                               Normal
    Blood Glucose                                                                           NeurologicalStatus
                                                                                                  Normal
          : :
                                               F J : : n l h H G oh,
                                                       .           j R alifjp
                                                                            'w. j'.j..i.                                                    :    J.            ': u.,a:t. :''lt7::!2.:'(:
                                           ROSC                                                                                           N/A
                                  OnsetofChiefCom Iaint                                                                                 unknown
                                    B standerDesb.PTA                                                                                     N/A
                                      ChiefCom laint                                                                                     None
                                 .
                                       T e ofArrest                                                                                       N/A
                              FirstMonitored Pulseless Rh thm                                                                             N/A
                                         lCE lnitiate                                                                                     N/A
                                    B standerCPR PTA                                                                                      N/A
                                        Aled Called                                                                                       N/A




      .   J
           (Q
            -
            U
            Vyr
              .
              '
              q
              *
              -
              j
              ..
               -.-.
                  -.x
                    y
Steryou,Ni
         ckol
            as(EMT-P)                                            Suiter,JerryIEMTLBI
                  Crew #1                                               Crew #2
